 In the Matter of ILLINOIS MEAT COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, LOCAL 56, C. I. O.Case No. 13-R-- 338.Decided Maj 3, 1944Mr. David Silbert,of Chicago, Ill., for the Company.Mr. R. R. Martinez,of Chicago, Ill., for the Union.Mr. William R. Cameron,of counsel to the Board.DECISIONIANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers of Amer-ica; Local 56, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Illinois Meat Company, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing-upon due notice before Mozart G. Ratner, Trial Exam-iner.Said hearing was held at Chicago, Illinois, on April,7, 1944.The Company and the Union appeared, participated, and were afford-ed full opportunity, to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The Company-moved to dismiss the petition on the ground, in substance, that theBoard had failed to proceed to final disposition of consolidated CasesNos. R-5433 (13-R-1617) and 13-C-2234, involving the Company andthe Union, prior to the issuance of its order severing the aforesaid casesand granting the motion of the Union to withdraw its petition in CaseNo. R-5433.1The Trial Examiner reserved ruling upon this motionfor the Board.The motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.IPrior to the,withdrawal of the petition in Case No. R-5433, the Board had pendingbefore it objections filed by the Union to the consent election held on May 11, 1943. TheUnion has filed a waiver of any right to contest the results of any election that may bedirected in the present case on any ground set forth in Case No. 13-C-2234.56 N. L. R. B., No. 48.239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIllinois Meat Company, an Illinois corporation with plant and prin--cipal offices in Chicago, Illinois, is engaged in the business of process-ing hogs, fresh pork, hams, bacon, and other meat items. It has con-.:tracts to supply meat to the Army and Navy, and also under the Lend-Lease program.During the year 1943 the Company's purchasesamounted to $8,000,000, of which 80 percent in"value was shipped to theCompany from points outside the State of Illinois.During the sameperiod the Company's sales of finished products amounted in value to$9,000,000, of'which 60 percent Was shipped to points outside the State,of Illinois.The Company employs at its plant at 3939 South WallaceStreet, Chicago, Illinois,. which alone ,is involved in this proceeding,approximately 550 employees.The Company concedes that it is en-gaged in commerce within the meaning-of the-Act.II. THE ORGANIZATION INVOLVED.United Packinghouse Workers of America, Local 56, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 22, 1944, the Union notified the Company by letter ofits claim to represent a majority of the Company's production andmaintenance employees and requested a collective bargaining confer-ence.The Company refused the request of the Union.A statement of the Field Examiner introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find-that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the stipulation of the parties,that all hourly paid and piece-work production and maintenance em-ployees of the Company, including hourly -paid checkers and scalers,2The Field Examiner reported that the Union submitted 266 designation cards, of which1R9 are dated in February 1944. There are approximately 479 employees in the appropriateunit.-i ILLINOIS MEAT COMPANY241but excluding executives, superintendents, assistant superintendents,foremen, assistant foremen, general office employees, truck drivers,watchmen, guards, plant clerks, timekeepers, gang checkers, weeklypaid checkers and scalers, technical men, shipping clerks, hog buyers,assistant hog buyers, and all other supervisory employees with author-ity to hire, promote, discharge, discipline,.or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the, em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, - subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION.By Virtue of and pursuant to the power'vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED, that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Illinois Meat Com-pany, Chicago, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces `of the United States whopresent themselves in person at the polls, brit excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Packinghouse Workersof America, Local 56, C. 1. 0., for the purposes of collective bargaining.R 7 7 84-4 5--v o 1 56--175